Case 5:18-cv-05047-TLB Document 159             Filed 04/20/20 Page 1 of 1 PageID #: 5187



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION


 MARK FOCHTMAN, et al., Individually,
 and on Behalf of All Others Similarly Situated                                   PLAINTIFFS
 V.                               CASE NO. 5:18-GV-5047

 DARP, lNC. and HENDREN PLAST|CS. tNC.
                                                                               DEFENDANTS

                                          JUDGMENT

        lT lS HEREB' ORDERED AND ADJUDGED that the Defendants, jointty
                                                                       and
 severally, shall pay to the praintiffs and the certified crass a totar
                                                                        amount of 91 ,167,350.91
 in damages, $389,116.97 in attorneys,fees, and
                                                $13,S37.8S in costs.
        fT fS   so   oRDERED AND ADJUDGED on           this   !{rrof      Aprit, 2020.




                                                                         KS
                                                                        DISTRICT JUDGE
